Citation Nr: 0011331	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
1995 for the grant of service connection for chronic cervical 
strain.

2.  Entitlement to an effective date earlier than April 4, 
1995 for the grant of service connection for chronic right 
trapezius and pectoralis muscle strain and right shoulder 
tendinitis.

3.  Entitlement to an initial evaluation in excess of 30 
percent for chronic right trapezius and pectoralis muscle 
strain and right shoulder (major) tendinitis.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for chronic cervical strain.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1979.  

The issues on appeal stem from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision dated in 
May 1997.  

In September 1999, additional medical evidence was received 
in connection with the veteran's attempt to reopen a claim of 
entitlement to service connection for residuals of a head 
injury.  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 

The issues of entitlement to initial increased evaluations 
for chronic right trapezius and pectoralis muscle strain with 
right shoulder (major) tendinitis and chronic cervical strain 
are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  On April 4, 1995 the RO received the veteran's initial 
claim of entitlement to service connection for chronic 
cervical strain and chronic right trapezius and pectoralis 
muscle strain with right shoulder tendinitis.

2.  In May 1997, based upon subsequently received VA and non-
VA medical evidence, the RO granted entitlement to service-
connection for chronic cervical strain and chronic right 
trapezius and pectoralis muscle strain with right shoulder 
tendinitis, effective from April 4, 1995.  

CONCLUSION OF LAW

The criteria for an effective date, prior to April 4, 1995, 
for a grant of service connection for chronic cervical strain 
and chronic right trapezius and pectoralis muscle strain with 
right shoulder tendinitis have not been met.  38 U.S.C.A. §§ 
5107, 5110(a)(b)(1)(West 1991);  38 C.F.R. § 3.400(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pertinent evidence of record includes the veteran's service 
medical records pertaining to active duty from June 1974 to 
June 1979.

On April 4, 1995, the RO received the veteran's initial VA 
Form 21-526, Veteran's Application for Compensation or 
Pension regarding claims of entitlement to service connection 
for chronic cervical strain and pectoralis muscle strain with 
right shoulder tendinitis.  

On June 13, 1997 numerous private physician treatment records 
were received by the RO.  Such records referred to treatment 
for various problems including musculoskeletal disabilities 
between approximately 1980 and 1996.

Also on file are VA medical records consisting of an initial 
report of a general medical examination in May 1995, as well 
as subsequently dated reports of VA orthopedic and neurologic 
examinations.  

In May 1997 the RO granted service connection for chronic 
cervical strain and chronic right trapezius and pectoralis 
muscle strain with right shoulder tendinitis, effective April 
4, 1995, date of receipt of initial claim.  The rating 
decision was based upon the findings in the veteran's service 
medical records as well as the postservice private and VA 
medical evidence.  
Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1)(West 1991); 
38 C.F.R. § 3.400(1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (1999).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(1) (1999).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (1999).  


Analysis

Focusing on the complete evidence of record, it follows that 
service connection for chronic cervical strain and pectoralis 
muscle strain with right shoulder tendinitis may be granted 
only from the date of receipt of the veteran's initial claim 
for service connection, April 4, 1995.  

Clearly, the record shows that following his separation from 
active in June 1979, the veteran filed his initial claim of 
entitlement to service connection for chronic cervical strain 
and pectoralis muscle strain with right shoulder tendinitis 
on April 4, 1995, many years postservice.  
Evidence received in support of the veteran's claim included 
private medical records referring to treatment between 1980 
and 1996.  However, as the private physician medical records 
were not received until June 13, 1997, they have no probative 
value with respect to assigning an effective date earlier 
than April 4, 1995 for the grant of service connection for 
chronic cervical strain and pectoralis muscle strain with 
right shoulder tendinitis.  The date of receipt of the 
private physician medical records is controlling.  See 38 
C.F.R. § 3.157(2) (1999).  Moreover, the Board notes that the 
VA medical evidence of record dates from approximately May 
1995.  

Clearly, the RO has already assigned the earliest possible 
effective date for the grant of such benefits.  Hence, the 
Board concludes that an effective date earlier than April 4, 
1995, for a grant of service connection for chronic cervical 
strain and pectoralis muscle strain with right shoulder 
tendinitis, is not warranted.


ORDER

Entitlement to an effective date, prior to April 4, 1995, for 
the grant of service connection for chronic cervical strain 
and chronic trapezius and pectoralis muscle strain with right 
shoulder tendinitis is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veterans claims of 
entitlement to increased evaluations for chronic cervical 
strain and chronic right trapezius and pectoralis muscle 
strain with right shoulder (major) tendinitis are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, plausible claims have been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected chronic cervical strain and chronic 
right trapezius and pectoralis muscle strain with right 
shoulder (major) tendinitis (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claims for increased evaluations for those disabilities is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed as the 
Board's medical conclusions must be supported by medical 
authority or evidence of record and not simply the Board's 
own unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Importantly, the Board notes that in a statement dated and 
received in September 1999, the veteran's representative 
requested that the Board obtain additional pertinent 
outstanding medical records at Bay Area Hospital and North 
Bend Medical Center, Coos Bay, Oregon, and the Bandon and 
Rosenberg VA Medical Centers.  It was noted that the veteran 
had received pertinent treatment and surgery through these 
facilities within the last 60 days, and also requests 
additional development of the evidence prior to appellate 
review.

Because of the possible probative value of these outstanding 
treatment records, and because there are VA treatment 
records, and therefore presumptively in the possession of VA 
adjudication agencies, see Bell v. Derwinski, 2 Vet. App. 
611, 612-613 (1992), it is incumbent upon the RO to obtain 
these treatment records.

Significantly, the Board notes that the veteran should be 
afforded a current VA orthopedic examination in order to 
determine the current nature and extent of his neck and right 
shoulder disabilities at issue, especially in view of the 
absence of any pertinent examination for years and the cited 
intervening treatment at private and VA medical facilities.  

The Board notes that the RO has rated the veteran's service-
connected chronic right trapezius and pectoralis muscle 
strain with right shoulder (major) tendinitis under 
Diagnostic Code 5303 (muscle group III) based on muscle 
injuries.  During the course of the veteran's appeal the 
regulations pertaining to muscle injuries were revised in 
June 1997, effective July 3, 1997.  62 Fed. Reg. 20235-30240 
(1997).  Where the law or regulations change while the case 
is pending, the version more favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In all cases, 
VA must fully adjudicate the claim under both the old and the 
new versions of the diagnostic criteria to determine the 
extent to which each may be favorable to the appellant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997).  In any 
event, the revised regulations are not lawfully effective 
prior to July 3, 1997, as 38 U.S.C.A. § 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation.  Id.  See VAOPGCPREC 3-00.

The RO has rated the veteran's cervical strain under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  The Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


The Board notes that the veteran has not had an adequate 
orthopedic examination in order to determine the extent and 
degree of severity of limitation of motion of the service-
connected cervical strain or fully address functional loss 
due to pain on use or flare-ups pursuant to DeLuca and 38 
C.F.R. §§ 4.40, 4.45, 4.59.  A contemporaneous comprehensive 
examination in this regard would materially assist in the 
adjudication of the claimant's appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his neck and 
right shoulder disabilities at issue.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file, legible copies of his 
complete treatment reports from all 
sources identified whose records have not 
previously been obtained to include the 
Bay Area Hospital and North Bend Medical 
Center, Coos Bay, Oregon, and the Bandon 
and Roseberg VA Medical Centers.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his chronic right 
trapezius and pectoralis muscle strain 
with right shoulder tendinitis (muscle 
group III) and cervical strain.  

The claims file, copies of the previous 
and amended rating criteria for muscle 
group III(major), and 38 C.F.R. §§ 4.40, 
4.45, 4.59, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner must be requested to express 
an opinion as to the degree and extent of 
severity and symptomatic manifestations 
associated with the service connected 
chronic cervical strain, and right 
trapezius and pectoralis muscle strain 
with right shoulder tendinitis (muscle 
group III) and the degree of muscle 
impairment according to the pertinent 
rating criteria.  The examiner should be 
requested to report range of motion and 
degrees of arc in all planes with an 
explanation as to what is normal range of 
motion of the cervical spine and right 
shoulder.  All findings and diagnoses 
should be reported in detail.  The 
examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  It is 
requested that the examiner also provide 
explicit responses to the following 
questions:

Do the disabilities at issue cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in the civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the neck and 
right shoulder and, if so, to what 
extent, and the presence and degree of, 
or absence of, any objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected disabilities.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
description evaluation of the severity of 
the service-connected cervical strain and 
right shoulder disabilities.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the neck and 
right shoulder disabilities.  The RO 
should document its consideration of the 
applicability of the criteria under 38 
C.F.R. §§ 3,321(b)(1), 4.40, 4.45, 4.59 
(1999), and as noted earlier; Fenderson 
v. West, 12 Vet. App.  119 (1999); old 
and new criteria for rating muscle 
injuries and  VAOPGCPREC 3-00.  The RO 
should also document consideration of the 
provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



